Exhibit 10.1

 

Swiss Re

 

UMBRELLA

LIABILITY EXCESS OF LOSS

REINSURANCE AGREEMENT

NO. POR1064666

 

EFFECTIVE January 1, 2011

 

between

 

SAFETY INSURANCE COMPANY

SAFETY INDEMNITY INSURANCE COMPANY

SAFETY PROPERTY AND CASUALTY INSURANCE COMPANY

all of Boston, Massachusetts

 

and

 

SWISS REINSURANCE AMERICA CORPORATION

Armonk, New York

 

--------------------------------------------------------------------------------


 

UMBRELLA LIABILITY EXCESS OF LOSS REINSURANCE AGREEMENT NO. POR1064666

 

ARTICLE

 

CONTENTS

 

PAGE

 

 

PREAMBLE

 

1

I

 

BUSINESS COVERED

 

1

II

 

EFFECTIVE DATE AND TERMINATION

 

2

III

 

TERRITORY

 

2

IV

 

LIMIT AND RETENTION

 

3

V

 

EXCESS REINSURANCE

 

3

VI

 

ULTIMATE NET LOSS

 

3

VII

 

DEFINITION OF LOSS OCCURRENCE

 

4

VIII

 

LOSS IN EXCESS OF POLICY LIMITS

 

5

IX

 

EXTRA CONTRACTUAL OBLIGATIONS

 

5

X

 

EXCLUSIONS

 

6

XI

 

SPECIAL ACCEPTANCE

 

8

XII

 

UNDERLYING INSURANCE

 

8

XIII

 

REINSURANCE PREMIUM

 

9

XIV

 

REPORTS AND REMITTANCES

 

9

XV

 

POLICY FORM

 

10

XVI

 

CLAIMS

 

11

XVII

 

SALVAGE AND SUBROGATION

 

11

XVIII

 

ACCESS TO RECORDS

 

12

XIX

 

TAXES

 

12

XX

 

CURRENCY

 

12

XXI

 

OFFSET

 

12

XXII

 

ERRORS OR OMISSIONS

 

13

XXIII

 

DISPUTE RESOLUTION

 

13

XXIV

 

INSOLVENCY

 

15

XXV

 

SPECIAL TERMINATION

 

16

XXVI

 

AMENDMENTS

 

17

 

 

SIGNATURES

 

18

 

ATTACHMENTS:

 

POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE INSOLVENCY FUNDS EXCLUSION
CLAUSE

 

 

 

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

 

 

 

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - CANADA

 

 

 

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4

 

 

 

--------------------------------------------------------------------------------


 

UMBRELLA

LIABILITY EXCESS OF LOSS

REINSURANCE AGREEMENT

NO. POR1064666

(hereinafter referred to as the “Agreement”)

 

between

 

SAFETY INSURANCE COMPANY

SAFETY INDEMNITY INSURANCE COMPANY

SAFETY PROPERTY AND CASUALTY INSURANCE COMPANY

all of Boston, Massachusetts

(hereinafter collectively referred to as the “Company”)

 

and

 

SWISS REINSURANCE AMERICA CORPORATION

Armonk, New York

(hereinafter referred to as the “Reinsurer”)

 

ARTICLE I - BUSINESS COVERED

 

A.                The Reinsurer shall indemnify the Company on an excess of loss
basis in respect of the Company’s Ultimate Net Loss paid by the Company as a
result of losses occurring during the term of this Agreement for new and renewal
Policies becoming effective on or after January 1, 2011, subject to the terms
and conditions contained herein.

 

B.                  This Agreement is solely between the Company and the
Reinsurer, and nothing contained in this Agreement shall create any obligations
or establish any rights against the Reinsurer in favor of any person or entity
not a party hereto.

 

C.                  The performance of obligations by both parties under this
Agreement shall be in accordance with a fiduciary standard of good faith and
fair dealing.

 

D.                 The term “Policies” shall mean each of the Company’s binders,
policies and contracts of insurance on the business covered hereunder.

 

E.                   Under this Agreement, the indemnity for reinsured loss
applies only to Personal and Commercial Umbrella Liability Policies, except as
excluded under Article X - Exclusions of this Agreement.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II - EFFECTIVE DATE AND TERMINATION

 

A.                    This Agreement shall become effective 12:01 a.m., Eastern
Standard Time on January 1, 2011, and shall remain in force until terminated.
This Agreement may be terminated at the close of any calendar quarter by either
party giving to the other not less than 90 days prior written notice by
certified mail or by a courier service producing evidence of receipt by the
receiving party, of its intention to do sc.

 

B.                      During the running of such notice as stipulated in
Paragraph A. above, the Reinsurer shall participate in business coming within
the terms of this Agreement until the date of termination of this Agreement.

 

C.                      In the event of termination of this Agreement, the
Company shall have the option of continuing or terminating the liability in
force at the date of termination as set forth below. The Company may exercise
such option provided written notice of the Company’s election is given by
certified mail to the Reinsurer prior to the date of termination. If the Company
does not choose to exercise its option prior to the date of termination, such
option shall revert to the Reinsurer.

 

1.                         The Reinsurer shall be liable for losses occurring
subsequent to the date of termination for all Policies covered hereunder and in
force at the date of termination of this Agreement until their natural expiry,
cancellation or next anniversary of such business, whichever first occurs; but
in no case shall this reinsurance be extended for longer than 12 months, after
the termination date. At such time, the Reinsurer shall return to the Company
the unearned premiums for the unexpired periods.

 

2.                         All reinsurance hereunder shall be automatically
cancelled as of the date of termination and the Reinsurer shall be released of
all liability as respects losses occurring subsequent to the date of
termination. The Reinsurer shall return to the Company the unearned premiums on
the business in force hereunder at the date of termination.

 

ARTICLE III - TERRITORY

 

This Agreement applies to Policies issued by the Company within the United
States of America, its territories and possessions, and Canada and shall apply
to losses covered hereunder wherever occurring.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV - LIMIT AND RETENTION

 

A.                    As respects Policies issued by the Company for amounts in
excess of $1,000,000, but not exceeding $5,000,000, the Reinsurer shall be
liable for 95% of the amount by which the Company’s Ultimate Net Loss exceeds
$1,000,000 each Policy in any one Loss Occurrence, but the liability of the
Reinsurer shall never exceed $3,800,000 (95% of $4,000,000) with respect to each
Policy in any one Loss Occurrence.

 

B.                      It is warranted by the Company that 5% of its Ultimate
Net Loss each Policy in any one Loss Occurrence in excess of $1,000,000, shall
be retained by the Company at its own risk and not reinsured in any way.

 

C.                      In the event underlying coverage is not maintained, the
coverage provided under this Agreement shall apply only to the extent it would
have applied had such underlying insurance been so maintained.

 

ARTICLE V - EXCESS REINSURANCE

 

The Company has the right to maintain excess reinsurance as provided for in the
Casualty Excess of Loss Reinsurance Agreement No. POR1019383 on that portion of
its Ultimate Net Loss which it retains net for its own account and recoveries
under such excess reinsurance shall inure solely to the benefit of the Company.

 

ARTICLE VI - ULTIMATE NET LOSS

 

A.                    The term “Ultimate Net Loss” shall mean the actual sum
paid by the Company in settlement of losses or liability including interest
accrued prior to judgment after making deductions for all recoveries, including
subrogation, salvages, and claims upon other reinsurances, whether collectible
or not, which inure to the benefit of the Reinsurer under this Agreement, and
shall include Loss Adjustment Expenses incurred by the Company; provided,
however, that in the event of the insolvency of the Company, Ultimate Net Loss
shall mean the amount of loss and Loss Adjustment Expenses for which the Company
is liable, and payment by the Reinsurer shall be made to the liquidator,
receiver, conservator or statutory successor of the Company in accordance with
the provisions of Article XXIV -Insolvency of this Agreement.

 

B.                      The term “Ultimate Net Lose” shall include 80% of Loss
In Excess of Policy Limits and 80% of Extra Contractual Obligations, as defined
herein, but only as respects business covered under this Agreement.

 

C.                      The term “Loss Adjustment Expenses” shall mean all
expenses incurred by the Company in connection with the investigation,
settlement, defense or litigation, including court costs and post-judgment
interest, of any claim or loss covered by the Policies reinsured

 

3

--------------------------------------------------------------------------------


 

under this Agreement, including Declaratory Judgment Expenses but shall exclude
the salaries and expenses of Company employees, office expenses and other
overhead expenses.

 

D.                     Declaratory Judgment Expenses are defined below and the
Reinsurer shall be liable for such expenses in accordance with the following:

 

I.                     The term “Declaratory Judgment Expenses” shall mean all
legal expenses, incurred in the representation of the Company in litigation
brought to determine the Company’s defense and/or indemnification obligations,
that are allocable to any specific claim or loss applicable to Policies subject
to this Agreement. In addition, the Company shall promptly notify the Reinsurer
of any Declaratory Judgment Expenses subject to this Agreement.

 

2.                   Declaratory Judgment Expenses shall be recovered in
accordance with the provisions set forth in Paragraph A. of this Article,
provided such Declaratory Judgment Expense shall be limited to no more than
$2,700,000, each applicable Policy in any one Loss Occurrence.

 

E.                       All recoveries, salvages or payments recovered or
received subsequent to a loss settlement under this Agreement shall be applied
as if recovered or received prior to the aforesaid settlement and all necessary
adjustments to the loss settlement shall be made by the parties hereto.

 

F.                       Nothing in this Article shall be construed to mean that
losses are not recoverable hereunder until the Ultimate Net Loss of the Company
has been ascertained.

 

ARTICLE VII - DEFINITION OF LOSS OCCURRENCE

 

A.                    The term “Loss Occurrence” as used herein shall be the
definition of ‘occurrence’ as set forth in the Company’s Policy, provided,
however, in the event said term is not defined in any Policy covered hereunder,
then as respects such Policy the term “each Loss Occurrence” as used herein
shall be understood to mean each accident or occurrence or series of accidents
or occurrences arising out of one event and happening within the term and scope
of this Agreement.

 

B.                      If the date of loss, accident or occurrence cannot be
specifically determined, the date of loss, accident or occurrence shall be the
inception date of the original Policy (i.e., the Policy reinsured hereunder);
such Policy period shall be deemed not to exceed 12 calendar months.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VIII - LOSS IN EXCESS OF POLICY LIMITS

 

A.                    “Loss in Excess of Policy Limits” is defined as loss in
excess of the limit of the original Policy, such loss in excess of the limit
having been incurred because of failure by the Company to settle within the
Policy limit or by reason of alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its insured or in the preparation or prosecution of
an appeal consequent upon such action.

 

B.                      However, this Article shall not apply where the loss has
been incurred due to fraud by a member of the Board of Directors or a corporate
officer of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

C.                      For the purposes of this Article, the word “loss” shall
mean any amounts which the Company would have been contractually liable to pay
had it not been for the limit of the original Policy.

 

D.                     With respect to coverage provided under this Article,
recoveries from any insurance or reinsurance other than this Agreement, whether
collectible or not, shall be deducted to arrive at the amount of the Company’s
Ultimate Net Loss.

 

ARTICLE IX - EXTRA CONTRACTUAL OBLIGATIONS

 

A.                    “Extra Contractual Obligations” are defined as those
liabilities not covered under any other provision of this Agreement and which
arise from the handling of any claim on business covered hereunder, such
liabilities arising because of, but not limited to, the following: failure by
the Company to settle within the Policy limit, or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
in the preparation or prosecution of an appeal consequent upon such action.

 

B.                      The date on which an Extra Contractual Obligation is
incurred by the Company shall be deemed, in all circumstances, to be the date of
the original accident, casualty, disaster or loss occurrence.

 

C.                      However, coverage hereunder as respects Extra
Contractual Obligations shall not apply where the loss has been incurred due to
the fraud of a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

5

--------------------------------------------------------------------------------


 

D.                     Recoveries, collectibles or retention from any other form
of insurance or reinsurance including deductibles or self-insured retention
which protect the Company against Extra Contractual Obligations, whether
collectible or not, shall inure to the benefit of the Reinsurer and shall be
deducted from the total amount of Extra Contractual Obligations for purposes of
determining the loss hereunder.

 

E.                       It any provision of this Article shall be rendered
illegal or unenforceable by the laws, regulations or public policy of any
jurisdiction, such provision shall be considered void in such jurisdiction, but
this shall not affect the validity or enforceability of any other provision of
this Article or the enforceability of such provision in any other jurisdiction.

 

ARTICLE X - EXCLUSIONS

 

THIS AGREEMENT DOES NOT COVER:

 

A.    THE FOLLOWING GENERAL CATEGORIES

 

I.                           All business not specifically classified and
covered as set forth under Article I - Business Covered.

 

2.                         Ex-gratia payments.

 

3.                         Risks subject to a deductible or a self-insured
retention excess of $25,000.

 

4.                         Loss or damage caused directly or indirectly by:
(a) enemy attack by armed forces including action taken by military, naval or
air forces in resisting an actual or an immediately impending enemy attack;
(b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) intervention;
(g) civil war; and (h) usurped power.

 

5.                         Reinsurance assumed by the Company.

 

6.                         Business derived from any Pool, Association,
including Joint Underwriting Association, Syndicate, Exchange, Plan, Fund or
other facility directly as a member, subscriber or participant, or indirectly by
way of reinsurance or assessments; provided this exclusion shall not apply to
Automobile or Workers Compensation assigned risks which may be currently or
subsequently covered hereunder.

 

7.                         Pollution Liability as per the attached Pollution
Liability Exclusion Clause - Reinsurance.

 

8.                         Insolvency Funds as per the attached Insolvency Funds
Exclusion Clause.

 

6

--------------------------------------------------------------------------------


 

9.      Nuclear Incident Exclusion Clauses which are attached and made part of
this Agreement:

 

a.                         Nuclear Incident Exclusion Clause - Liability -
Reinsurance U.S.A

 

b.                        Nuclear Incident Exclusion Clause - Liability -
Reinsurance - Canada.

 

c_ Nuclear Incident Exclusion. Clause - Reinsurance - No, 4.

 

10.    Any actual or alleged liability whatsoever for any claim or claims in
respect of loss or losses, directly or indirectly arising out of, resulting
from, or in consequence of asbestos, in whatever form or quantity.

 

B     THE FOLLOWING INSURANCE COVERAGES

 

1.                    Fiduciary Liability.

 

2.       Fidelity and Surety.

 

3.       Credit and Financial Guarantee.

 

4.       Securities and Exchange Liability.

 

5.       Retroactive coverage.

 

6.                    Malpractice or Professional Liability except incidental
Malpractice Liability.

 

7.                    Directors’ and Officers’ Liability and Errors and
Omissions Liability, except with respect to volunteer non-remunerative work in
church, school and civil organizations.

 

8.                    Advertisers’, Broadcasters’ and Telecasters’ Liability as
respects Personal Injury Liability.

 

9.                    Liquor Law Liability except Host Liquor Law Liability.

 

10.              Kidnap, Extortion and Ransom Liability.

 

11.              Boiler and Machinery Insurance.

 

12.              Protection and Indemnity (Ocean Marine).

 

C.    THE FOLLOWING RISKS

 

1.                    High profile individuals such as professional athletes,
entertainers, TV or radio personalities and members of the press or authors who
express their personal opinions in print.

 

7

--------------------------------------------------------------------------------


 

2.                    Any person who represents a moral hazard or who has been
sued for libel or slander.

 

3.                    Automobile drivers:

 

a.                         in Assigned Risk, Excess Market or Non-Standard Plans

 

b.                        with two or more at fault accidents within the last
three years

 

c.                         with any major moving violations and/or convictions
for driving under the influence of alcohol or drugs or suspension or revocation
of their driver’s license within the past five years

 

ID_ Business specifically excluded by the Company’s Personal and Commercial
Umbrella Liability Policy.

 

E.        In the event the Company is inadvertently bound on any risk which is
excluded under Sections C. or D. above, the reinsurance provided under this
Agreement shall apply to such risk until discovery by the Company within its
Home Office of the existence of such risk and for 30 days thereafter, and shall
then cease unless within the 30 day period, the Company has received from the
Reinsurer written notice of its approval of such risk.

 

ARTICLE XI - SPECIAL ACCEPTANCE

 

Policies which are beyond the terms, conditions or limitations of this Agreement
may be submitted to the Reinsurer for special acceptance hereunder; and such
Policies, if accepted in writing by the Reinsurer, shall be subject to all of
the terms, conditions and limitations of this Agreement, except as modified by
the special acceptance. Premiums and losses derived from any special acceptance
shall be included with other data for rating purposes under this Agreement.

 

ARTICLE XII - UNDERLYING INSURANCE

 

A.                    It is understood that underlying limits hereunder is
required and shall be maintained in accordance with the Company’s Massachusetts
Agent Procedures for Personal Umbrella dated October 1, 2009, the Company’s New
Hampshire Agent Procedures for Personal Umbrella dated December 1, 2008, and the
Commercial Umbrella Agent Procedures dated July 1, 2007, on file with the
Reinsurer.

 

B.                      Other underlying limits may be required for certain
classes of risks and shall be so stated in the Company’s Umbrella Underwriting
Guidelines.

 

8

--------------------------------------------------------------------------------


 

ARTICLE XIII - REINSURANCE PREMIUM

 

A.                    The Company shall pay to the Reinsurer for the reinsurance
provided under this Agreement, 16.5% of the Company’s Net Premiums Written
applicable to business classified as Personal or Commercial Umbrella Liability.

 

B.                      A deposit premium of $520,000, shall be payable by the
Company to the Reinsurer in four equal installments of $130,000 each due
January 1, April 1, July 1 and October 1. Within 60 days after the close of each
calendar year, the Company shall render a statement to the Reinsurer showing the
actual reinsurance premiums due hereunder. If such premium calculations differ
from the deposit previously paid, the debtor party shall pay the outstanding
balance as soon as practicable.

 

C.                      The term Net Premiums Written” shall mean gross and
additional premiums less return premiums and less premiums ceded on all other
reinsurance.

 

ARTICLE XIV - REPORTS AND REMITTANCES

 

A.                    The Company shall furnish the Reinsurer with all necessary
data respecting premiums and losses for as long as one of the parties hereto has
a claim against the other arising from this Agreement.

 

B.                      In respect of Article XIII -Reinsurance Premium:

 

1.               All quarterly account statements shall be sent to the Reinsurer
at:

 

a.                    E-Mail/Word, Excel, PDF, or TIF Formats, or other scanned
documents:

 

TAPCAMDirectArmonk@swissre.com, or

 

b.                   Standard Mail:

 

Swiss Reinsurance America Corporation

Technical Accounting Department

175 King Street

Armonk, NY 10504

 

1.                        All checks and supporting documentation shall be sent
to the Reinsurer through one of the options set forth below and shall identify
the applicable Reinsurer Agreement Number(s):

 

9

--------------------------------------------------------------------------------


 

a.        WIRE TRANSFER

 

(i)                           As respects payments in United States dollars, all
wires should be sent to:

 

The Bank of New York

1 Wall Street

New York, NY 10286

Account Name: Swiss Reinsurance America Corporation

Account Number: 8900489197

ABA Number: 021000018

SWIFT: IRVTUS3N

 

(ii)                        All supporting documentation should be sent to:

 

Swiss Reinsurance America Corporation

Technical Accounting Department

175 King Street

Armonk, NY 10504

 

b.      COURIER OR OVERNIGHT CARRIER

 

As respects payments in United States dollars, both checks and supporting
documentation shall be sent to:

 

BNY Mellon

101 Barclay Street

New York, NY 10007

Attn: LEX Number 19580

 

c.       LOCK BOX

 

As respects payments in United States dollars, both checks and supporting
documentation shall be sent to:

 

Swiss Re

Box 19580

Newark, NJ 07195-0580

 

C.                       Payment by the Reinsurer of its portion of loss and
Loss Adjustment Expenses paid by the Company shall be made by the Reinsurer to
the Company within 15 days after proof of payment is received by the Reinsurer.

 

ARTICLE XV - POLICY FORM

 

The Company and the Reinsurer have agreed on the Company’s form as respects the
Policies covered under this Agreement and the Company shall advise the Reinsurer
of any change in such Policy form, 90 days prior to its implementation.

 

10

--------------------------------------------------------------------------------


 

ARTICLE XVI - CLAIMS

 

A.                The Company shall promptly notify the Reinsurer of each claim
which may involve the reinsurance provided hereunder and of all subsequent
developments relating thereto, stating the amount claimed and estimate of the
Company’s Ultimate Net Loss and Loss Adjustment Expenses. Notwithstanding the
provisions set forth in any other Article herein, prompt notification of loss
shall be considered a condition precedent to liability under this Agreement.

 

B.                  As respects Umbrella Liability Policies with limits greater
than $1,000,000, the Company shall advise the Reinsurer of all claims which:

 

1.        Are reserved at $500,000 or greater on a ground up basis.

 

2.        Originate from fatal injuries;

 

3.        Originate from the following kinds of bodily injury:

 

a.                    Brain injuries resulting in impairment of physical
function;

 

b.                   Spinal injuries resulting in a partial or total paralysis
of upper or lower extremities;

 

c.                    Amputation or permanent loss of use of upper or lower
extremities;

 

d.                   Severe burn injuries;

 

e.                    Loss of sight in one or both eyes;

 

f.                      All other injuries likely to result in a permanent
disability rate of 50% or more.

 

C.                  The Company shall have the responsibility to investigate,
defend or negotiate settlements of all claims and lawsuits related to Policies
written by the Company and reinsured under this Agreement. The Reinsurer, at its
own expense, may associate with the Company in the defense of any claim, suit or
other proceeding which involves or is likely to involve the reinsurance provided
under this Agreement, and the Company shall cooperate in every respect in the
defense of any such claim, suit or proceeding.

 

ARTICLE XVII - SALVAGE AND SUBROGATION

 

A.                In the event of the payment of any indemnity by the Reinsurer
under this Agreement, the Reinsurer shall be subrogated, to the extent of such
payment, to all of the rights of the Company against any person or entity
legally responsible for damages of the loss. The Company agrees to enforce such
rights; but, in case the Company refuses or neglects to do so, the Reinsurer is
hereby authorized and empowered to bring any appropriate action in the name of
the Company or their policyholders or otherwise to enforce such rights.

 

11

--------------------------------------------------------------------------------


 

B.                  From any amount recovered by subrogation, salvage or other
means, there shall first be deducted the expenses incurred in effecting the
recovery. The balance shall then be used to reimburse the excess carriers in the
inverse order to that in which their respective liabilities attached, before
being used to reimburse the Company for its primary loss.

 

ARTICLE XVIII - ACCESS TO RECORDS

 

The Reinsurer or its duly authorized representatives shall have the right to
examine, at the offices of the Company at a reasonable time, during the currency
of this Agreement or anytime thereafter, all books and records of the Company
relating to business which is the subject of this Agreement.

 

ARTICLE XIX - TAXES

 

The Company shall be liable for all taxes on premiums paid to the Reinsurer
under this Agreement, except income or profit taxes of the Reinsurer, and shall
indemnify and hold the Reinsurer harmless for any such taxes which the Reinsurer
may become obligated to pay to any local, state or federal taxing authority.

 

ARTICLE XX - CURRENCY

 

Wherever the word “dollars” or the “$” symbol is used in this Agreement, it
shall mean dollars of the United States of America, excepting in those cases
where the Policy is issued by the Company in Canadian dollars, in which case it
shall mean dollars of Canada. In the event the Company is involved in a loss
requiring payment in United States and Canadian currency, the Company’s
retention and the limit of liability of the Reinsurer shall be apportioned
between the two currencies in the same proportion as the amount of net loss in
each currency bears to the total amount of net loss paid by the Company. For the
purposes of this Agreement, where the Company receives premiums or pays losses
in currencies other than United States or Canadian currency, such premiums and
losses shall be converted into United States dollars at the actual rates of
exchange at which the premiums and losses are entered in the Company’s books.

 

ARTICLE XXI - OFFSET

 

Each party to this Agreement together with their successors or assigns shall
have and may exercise, at any time, the right to offset any balance or balances
due the other (or, if more than one, any other). Such offset may include
balances due under this Agreement and any other agreements heretofore or
hereafter entered into between the parties regardless of whether such balances
arise from premiums, losses or

 

12

--------------------------------------------------------------------------------


 

otherwise, and regardless of capacity of any party, whether as assuming insurer
and/or ceding insurer, under the various agreements involved, provided however,
that in the event of insolvency of a party hereto, offsets shall only be allowed
in accordance with the provisions of Section 7427 of the Insurance Law of the
State of New York to the extent such statute or any other applicable law,
statute or regulation governing such offset shall apply.

 

ARTICLE XXII - ERRORS OR OMISSIONS

 

Errors or omissions of an administrative nature on the part of the Company shall
not invalidate the reinsurance under this Agreement, provided such errors or
omissions are corrected promptly after discovery thereof; but the liability of
the Reinsurer under this Agreement or any exhibits, addenda, or endorsements
attached hereto shall in no event exceed the limits specified herein nor be
extended to cover any risks, perils, lines of business or classes of insurance
generally or specifically excluded herein.

 

ARTICLE XXIII - DISPUTE RESOLUTION

 

Part I - Choice Of Law And Forum

 

Any dispute arising under this Agreement shall be resolved in the State of
Commonwealth of Massachusetts, and the laws of the Commonwealth of Massachusetts
shall govern the interpretation and application of this Agreement.

 

Part II - Mediation

 

If a dispute between the Company and the Reinsurer, arising out of the
provisions of this Agreement or concerning its interpretation or validity and
whether arising before or after termination of this Agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.

 

Part III - Arbitration

 

A.                    Resolution of Disputes - As a condition precedent to any
right of action arising hereunder, any dispute not resolved by mediation between
the Company and the Reinsurer arising out of the provisions of this Agreement or
concerning its interpretation or validity, whether arising before or after
termination of this Agreement, shall be submitted to arbitration in the manner
hereinafter set forth.

 

B.                      Composition of Panel - Unless the parties agree upon a
single arbitrator within 15 days after the receipt of a notice of intention to
arbitrate, all disputes shall be submitted to an arbitration panel composed of
two arbitrators and an umpire chosen in accordance with Paragraph C. hereof.

 

13

--------------------------------------------------------------------------------


 

C.                      Appointment of Arbitrators - The members of the
arbitration panel shall be chosen from disinterested persons with at least 10
years experience in the insurance and reinsurance business. Unless a single
arbitrator is agreed upon, the party requesting arbitration (hereinafter
referred to as the “claimant”) shall appoint an arbitrator and give written
notice thereof by certified mail or by a courier service producing evidence of
receipt by the receiving party, to the other party (hereinafter referred to as
the “respondent”) together with its notice of intention to arbitrate. Within 30
days after receiving such notice, the respondent shall also appoint an
arbitrator and notify the claimant thereof by certified mail or by a courier
service producing evidence of receipt by the receiving party. Before instituting
a hearing, the two arbitrators so appointed shall choose an umpire. If, within
20 days after the appointment of the arbitrator chosen by the respondent, the
two arbitrators fail to agree upon the appointment of an umpire, each of them
shall nominate three individuals to serve as umpire, of whom the other shall
decline two and the umpire shall be chosen from the remaining two by drawing
lots. The name of the individual first drawn shall be the umpire.

 

D.                     Failure of Party to Appoint an Arbitrator - If the
respondent fails to appoint an arbitrator within 30 days after receiving a
notice of intention to arbitrate, the claimant’s arbitrator shall appoint an
arbitrator on behalf of the respondent, such arbitrator shall then, together
with the claimant’s arbitrator, choose an umpire as provided in Paragraph C. of
Part III of this Article.

 

E.                       Submission of Dispute to Panel - Within 30 days after
the notice of appointment of all arbitrators, the panel shall meet, and
determine a timely period for discovery, discovery procedures and schedules for
hearings.

 

F.                       Procedure Governing Arbitration - All proceedings
before the panel shall be informal and the panel shall not be bound by the
formal rules of evidence. The panel shall have the power to fix all procedural
rules relating to the arbitration proceeding. In reaching any decision, the
panel shall give due consideration to the customs and usages of the insurance
and reinsurance business.

 

G.                      Arbitration Award - The arbitration panel shall render
its decision within 60 days after termination of the proceeding, which decision
shall be in writing, stating the reasons therefor. The decision of the majority
of the panel shall be final and binding on the parties to the proceeding. In no
event, however, will the panel be authorized to award punitive, exemplary or
consequential damages of whatsoever nature in connection with any arbitration
proceeding concerning this Agreement.

 

14

--------------------------------------------------------------------------------


 

H.                 Cost of Arbitration - Unless otherwise allocated by the
panel, each party shall bear the expense of its own arbitrator and shall jointly
and equally bear with the other parties the expense of the umpire and the
arbitration.

 

ARTICLE XXIV - INSOLVENCY

 

A.                    In the event of insolvency of the Company, the reinsurance
provided by this Agreement shall be payable by the Reinsurer on the basis of the
liability of the Company as respects Policies covered hereunder, without
diminution because of such insolvency, directly to the Company or its
liquidator, receiver, conservator or statutory successor except as provided in
Sections 4118(a)(1)(A) and 1114(c) of the New York Insurance Law or as otherwise
provided under applicable law, statute or regulation.

 

B.                      The Reinsurer shall be given written notice of the
pendency of each claim or loss which may involve the reinsurance provided by
this Agreement within a reasonable time after such claim or loss is filed in the
insolvency proceedings. The Reinsurer shall have the right to investigate each
such claim or loss and interpose, at its own expense, in the proceedings where
the claim or loss is to be adjudicated, any defense which it may deem available
to the Company, its liquidator, receiver, conservator or statutory successor.
The expense thus incurred by the Reinsurer shall be chargeable, subject to court
approval, against the insolvent Company as part of the expense of liquidation to
the extent of a proportionate share of the benefit which may accrue to the
Company solely as a result of the defense undertaken by the Reinsurer.

 

C.                      In addition to the offset provisions set forth in
Article XXI -Offset, any debts or credits, liquidated or unliquidated, in favor
of or against either party on the date of the receivership or liquidation order
(except where the obligation was purchased by or transferred to be used as an
offset) are deemed mutual debts or credits and shall be set off with the balance
only to be allowed or paid. Although such claim on the part of either party
against the other may be unliquidated or undetermined in amount on the date of
the entry of the receivership or liquidation order, such claim will be regarded
as being in existence as of such date and any claims then in existence and held
by the other party may be offset against it .

 

D.                     Nothing contained in this Article is intended to change
the relationship or status of the parties to this Agreement or to enlarge upon
the rights or obligations of either party hereunder except as provided herein.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XXV - SPECIAL TERMINATION

 

A.                Notwithstanding the termination provisions set forth in
Article II -Effective Date and Termination, this Agreement shall be:

 

1.      Terminated automatically and simultaneously upon the happening of any of
the following events:

 

a.                         Entry of an order of liquidation, rehabilitation,
receivership or conservatorship with respect to the Company or the Reinsurer by
any court or regulatory authority;

 

b.                        Assignment of this Agreement by either party;

 

d.                        general reinsurance of any portion of the Company’s
business it retains net for its own account, as determined under the provisions
of this Agreement without prior consent of the Reinsurer.

 

2.                   Terminated by either party giving not less than 30 days
prior written notice to the other party upon the happening of the following
event:

 

Any transfer of control of either party by change in ownership or otherwise.

 

3.                   Terminated by the Reinsurer by giving not less than 30 days
prior written notice to the Company upon the happening of the following event:

 

Failure of the Company to remit premiums in accordance with the provisions set
forth in this Agreement.

 

4.                   Terminated in accordance with the provisions set forth in
this Paragraph, upon the discovery of the following event:

 

A reduction of 50% or more of the Company’s policyholders surplus during any
calendar year. Such reduction shall be determined by calculating the difference
between the Company’s prior year annual statement and each subsequent quarterly
statutory statement within such current calendar year.

 

As respects the event set forth in this Paragraph A.4., the Company shall be
obligated to notify the Reinsurer in writing within 30 days after the filing of
its quarterly statement. Upon receipt of such notification the Reinsurer shall
have the right to terminate this Agreement, by giving not less than 30 days
notice of its intention to do so.

 

B.                      Any notice of termination pursuant to the provisions set
forth in Paragraphs A.2., A.3. and A.4. above shall be sent by certified

 

16

--------------------------------------------------------------------------------


 

mail, return receipt requested, or by a courier service producing evidence of
receipt by the receiving party. Such notice period shall commence upon the other
party’s receipt of the notice of termination.

 

C.                       In the event of termination, as provided under the
provisions of this Article, the Reinsurer shall not be liable for losses
occurring subsequent to the date of termination and the Reinsurer shall return
to the Company the unearned premiums, if any, on the business in force at the
date of termination.

 

ARTICLE XXVI - AMENDMENTS

 

This Agreement may be amended by mutual consent of the parties expressed in an
addendum; and such addendum, when executed by both parties, shall be deemed to
be an integral part of this Agreement and binding on the parties hereto.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate , by their duly authorized representatives as of the following
dates:

 

In Boston, Massachusetts, this 17th day of March, 2011.

 

ATTEST:

 

SAFETY INSURANCE COMPANY

 

 

SAFETY INDEMNITY INSURANCE COMPANY

 

 

SAFETY PROPERTY AND CASUALTY INSURANCE COMPANY

 

 

/s/

Glenn Hiltpold, F.C.A.S.

 

/s/

Edward N. Patrick, Jr.

 

 

 

 

 

 

Glenn Hiltpold

 

 

Edward N. Patrick, Jr.

 

Name

 

 

Name

 

 

 

 

 

 

Director of Actuarial Services

 

 

Vice President,Underwriting

 

Title

 

 

Title

 

 

And in Armonk, New York, this 28th day of February, 2011.

 

ATTEST:

 

SWISS REINSURANCE AMERICA CORPORATION

 

/S/ 

Robert J. Weireter

 

/s/

E. H. Vieux

 

 

 

 

 

 

Robert J. Weireter

 

 

E. H. Vieux

 

Name

 

 

Name

 

 

 

 

 

 

Vice President

 

 

Senior Vice President

 

Title

 

 

Title

 

18

--------------------------------------------------------------------------------


 

SUPPLEMENT TO THE ATTACHMENTS

 

DEFINITION OF IDENTIFICATION TERMS USED WITHIN THE ATTACHMENTS

 

A.                    Wherever the term “Company” or “Reinsured” or “Reassured”
or whatever other term is used to designate the reinsured company or companies
within the various attachments to the reinsurance agreement, the term shall be
understood to mean Company or Reinsured or Reassured or whatever other term is
used in the attached reinsurance agreement to designate the reinsured company or
companies.

 

B.                      Wherever the term “Agreement” or “Contract” or “Policy”
or whatever other term is used to designate the attached reinsurance agreement
within the various attachments to the reinsurance agreement, the term shall be
understood to mean Agreement or Contract or Policy or whatever other term is
used to designate the attached reinsurance agreement.

 

C.                      Wherever the term “Reinsurer” or “Reinsurers” or
“Underwriters” or whatever other term is used to designate the reinsurer or
reinsurers in the various attachments to the reinsurance agreement, the term
shall be understood to mean Reinsurer or Reinsurers or Underwriters or whatever
other term is used to designate the reinsuring company or companies.

 

--------------------------------------------------------------------------------


 

POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE

 

This Reinsurance excludes:

 

(1)              Any loss occurrence arising out of the actual, alleged or
threatened discharge, dispersal, release or escape of pollutants:

 

a)                        At or from premises owned, rented or occupied by an
original assured; or

 

b)                       At or from any site or location used for the handling,
storage, disposal, processing or treatment of waste; or

 

c)                        Which are at any time transported, handled, stored,
treated, disposed of, or processed as waste; or

 

d)                       At or from any site or location on which any original
assured is performing operations:

 

(i)                           If the pollutants are brought on or to the site or
location in connection with such operations; or

 

(ii)                        If the operations are to test for, monitor, clean
up, remove, contain, treat, detoxify or neutralize the pollutants.

 

(2)              Any liability, loss, cost or expense arising out of any
governmental direction or request to test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize pollutants.

 

“Pollutants” means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.

 

Subparagraphs a) and d)(i) of paragraph (1) of this exclusion do not apply to
loss occurrences caused by heat, smoke or fumes from a hostile fire. As used
herein, “hostile fire” means one which becomes uncontrollable or breaks out from
where it was intended to be.

 

“Original assured” as used herein means all insureds as defined in the policy
issued by the Company.

 

--------------------------------------------------------------------------------


 

INSOLVENCY FUNDS EXCLUSION CLAUSE

 

This Agreement excludes all liability of the Company arising by contract,
operation of law, or otherwise from its participation or membership, whether
voluntary or involuntary, in any insolvency fund or from reimbursement of any
person for any such liability. “Insolvency fund” includes any guaranty fund,
insolvency fund, plan, pool, association, fund or other arrangement, howsoever
denominated, established or governed, which provides for any assessment of or
payment or assumption by any person of part or all of any claim, debt, charge,
fee, or other obligation of an insurer, or its successors or assigns, which has
been declared by any competent authority to be insolvent or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part_

 

--------------------------------------------------------------------------------


 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

 

N.M.A. 1590

 

1.                        This reinsurance does not cover any loss or liability
accruing to the Reassured as a member of, or subscriber to, any association of
insurers or reinsurers formed for the purpose of covering nuclear energy risks
or as a direct or indirect reinsurer of any such member, subscriber or
association.

 

2.                        Without in any way restricting the operation of
paragraph 1. of this Clause it is understood and agreed that for all purposes of
this reinsurance all the original policies of the Reassured (new, renewal and
replacement) of the classes specified in Clause II. in this paragraph 2. from
the time specified in Clause III. in this paragraph 2. shall be deemed to
include the following provision (specified as the Limited Exclusion Provision):

 

LIMITED EXCLUSION PROVISION*

 

T.                                               It is agreed that the policy
does not apply under any liability coverage, to injury, sickness, disease, death
or destruction, bodily injury or property damage with respect to which an
insured under the policy is also an insured under a nuclear energy liability
policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic
Energy Liability Underwriters or Nuclear Insurance Association of Canada, or
would be an insured under any such policy but for its termination upon
exhaustion of its limit of liability.

 

II.                                               Family Automobile Policies
(liability only), Special Automobile Policies (private passenger automobiles,
liability only), Farmers Comprehensive Personal Liabilities Policies (liability
only), Comprehensive Personal Liability Policies (liability only) or policies of
a similar nature; and the liability portion of combination forms related to the
four classes of policies stated above, such as the Comprehensive Dwelling Policy
and the applicable types of Homeowners Policies,

 

III.                                           The inception dates and
thereafter of all original policies as described in II. above, whether new,
renewal or replacement, being policies which either

 

--------------------------------------------------------------------------------


 

(a)                                become effective on or after 1st May, 1960,
or

 

(b)                                 become effective before that date and
contain the
Limited Exclusion Provision set out above; provided this paragraph 2. shall not
be applicable to Family Automobile Policies, Special Automobile Policies, or
policies or combination policies of a similar nature, issued by the Reassured on
New York risks, until 90 days following approval of the Limited Exclusion
Provision by the Governmental Authority having jurisdiction thereof.

 

3.                         Except for those classes of policies specified in
Clause II. of paragraph 2. and without in any way restricting the operation of
paragraph 1. of this Clause, it is understood and agreed that for all purposes
of this reinsurance the original liability policies of the Reassured (new,
renewal and replacement) affording the following coverages:

 

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

 

shall be deemed to include with respect to such coverages, from the time
specified in Clause V. of this paragraph 3., the following provision (specified
as the Broad Exclusion Provision):

 

BROAD EXCLUSION PROVISION*

 

It is agreed that the policy does not apply:

 

I.                                         Under any Liability Coverage to
injury, sickness, disease, death or destruction, bodily injury or property
damage

 

(a)                                  with respect to which an insured under the
policy is also an insured under nuclear energy liability policy
issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy
Liability Underwriters or Nuclear Insurance Association of Canada, or would be
an insured under any such policy but for its termination upon exhaustion of its
limit of liability; or

 

2

--------------------------------------------------------------------------------


 

(b)                                  resulting from the hazardous properties of
nuclear material and with respect to which (1) any person or organization is
required to maintain financial protection pursuant to the Atomic Energy Act of
1954, or any law amendatory thereof, or (2) the insured is, or had this policy
not been issued would be, entitled to indemnity from the United States of
America, or any agency thereof, under any agreement entered into by the United
States of America, or any agency thereof, with any person or organization.

 

II.                                     Under any Medical Payments Coverage, or
under any Supplementary Payments Provision relating to immediate medical or
surgical relief, first aid, to expenses incurred with respect to bodily injury,
sickness, disease or death, bodily injury resulting from the hazardous
properties of nuclear material and arising out of the question of a nuclear
facility by any person or organization.

 

III.                                 Under any Liability Coverage, to injury,
sickness, disease, death or destruction, bodily injury or property damage
resulting from the hazardous properties of nuclear material, if

 

(a)                                  the nuclear material (1) is at any nuclear
facility owned by, or operated by or on behalf of, an insured or (2) has been
discharged or dispersed therefrom;

 

(b)                                 the nuclear material is contained in spent
fuel or waste at any time possessed, handled, used, processed, stored,
transported or disposed of by or on behalf of an insured; or

 

(c)                                  the injury, sickness, disease, death or
destruction, bodily injury or property damage arises out of the furnishing by an
insured of services, materials, parts or equipment in connection with the
planning, construction, maintenance, operation or use of any nuclear facility,
but if such facility is located within the United States of America, its
territories, or possessions or Canada, this exclusion (c) applies only to injury
to or destruction of property at such nuclear facility, property damage to such
nuclear facility and any property thereat.

 

3

--------------------------------------------------------------------------------


 

IV.                                 As used in this endorsement:

 

“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material other than the tailings or wastes produced by the extraction or
concentration of uranium or thorium from any ore processed for its source
material content and (2) resulting from the operation by any person or
organization of any nuclear facility included within the definition of nuclear
facility under paragraph (a) or (b) thereof; “nuclear facility” means

 

(a)           any nuclear reactor,

 

(b)           any equipment or device designed or used for

(1)          separating the isotopes of uranium or plutonium,

(2)          processing or utilizing spent fuel, or

(3)          handling, processing or packaging waste,

 

(c)           any equipment or device used for the processing, fabricating or
alloying of special nuclear material if at any time the total amount of such
material in the custody of the insured at the premises where such equipment or
device is located consists of or contains more than 25 grams of plutonium or
uranium 233 or any combination thereof, or more than 250 grams of uranium 235,

 

(d)           any structure, basin, excavation, premises or place prepared or
used for the storage or disposal of waste

 

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material; with respect to injury to or destruction of property, the word
“injury” or “destruction” includes all forms of radioactive contamination of
property; “property damage” includes all forms of radioactive contamination of
property.

 

4

--------------------------------------------------------------------------------


 

V.             The inception dates and thereafter of all original policies
affording coverages specified in this paragraph 3., whether new, renewal or
replacement, being policies which become effective on or after 1st May, 1960,
provided this paragraph 3. shall not be applicable to

 

(I)            Garage and Automobile Policies issued by the Reassured on New
York risks, or

 

(ii)          Statutory liability insurance required under Chapter 90, General
Laws of Massachusetts,

 

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

 

4.                    Without in any way restricting the operations of paragraph
1. of this Clause, it is understood and agreed that paragraphs 2. and 3. above
are not applicable to original liability policies of the Reassured in Canada,
and that with respect to such policies, this Clause shall be deemed to include
the Nuclear Energy Liability Exclusion Provisions adopted by the Canadian
Underwriters’ Association or the Independent Insurance Conference of Canada.

 

*NOTE:                 The words printed in BOLD TYPE in the Limited Exclusion
Provision and in the Broad Exclusion Provision shall apply only in relation to
original liability policies which include a Limited Exclusion Provision or a
Broad Exclusion Provision containing those words.

 

5

--------------------------------------------------------------------------------


 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - CANADA

 

N.M.A. 1979a

 

1.                        This Agreement does not cover any loss or liability
accruing to the Company as a member of, or subscriber to, any association of
insurers or reinsurers formed for the purpose of covering nuclear energy risks
or as a direct or indirect reinsurer of any such member, subscriber or
association.

 

2.                        Without in any way restricting the operation of
Paragraph 1. of this Clause, it is agreed that for all purposes of this
Agreement all the original liability contracts of the Company, whether new,
renewal or replacement, of the following classes, namely,

 

Personal

 

Liability

Farmers’

 

Liability

Storekeepers’

 

Liability

 

which become effective on or after 31st December 1992, shall be deemed to
include, from their inception dates and thereafter, the following provision:

 

Limited Exclusion Provision -

 

This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.

 

With respect to property, loss of use of such property shall be deemed to be
property damage.

 

3.                        Without in any way restricting the operation of
Paragraph 1. of this Clause, it is agreed that for all purposes of this
Agreement all the original liability contracts of the Company, whether new,
renewal or replacement, of any class whatsoever (other than Personal Liability,
Farmers’ Liability, Storekeepers’ Liability or Automobile Liability contracts),
which become effective on or after 31st December 1992, shall be deemed to
include, from their inception dates and thereafter, the following provision:

 

--------------------------------------------------------------------------------


 

Broad Exclusion Provision -

 

It is agreed that this Policy does not apply:

 

(a)                   to liability imposed by or arising from any nuclear
liability act, law or statute or any law amendatory thereof; nor

 

(b)                  to bodily injury or property damage with respect to which
an Insured under this Policy is also insured under a contract of nuclear energy
liability insurance (whether the Insured is unnamed in such contract and whether
or not it is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other insurer or group or pool of insurers or would
be an Insured under any such policy but for its termination upon exhaustion of
its limit of liability; nor

 

(c)                   to bodily injury or property damage resulting directly or
indirectly from the nuclear energy hazard arising from:

 

(i)                                     the ownership, maintenance, operation or
use of a nuclear facility by or on behalf of an Insured;

 

(ii)                                  the furnishing by an Insured of services,
materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility; and

 

(iii)                               the possession, consumption, use, handling,
disposal or transportation of fissionable substances, or of other radioactive
material (except radioactive isotopes, away from a nuclear facility, which have
reached the final stage of fabrication so as to be usable for any scientific,
medical, agricultural, commercial or industrial purpose) used, distributed,
handled or sold by an Insured.

 

As used in this Policy:

 

(1)                   The term “nuclear energy hazard” means the radioactive,
toxic, explosive, or other hazardous properties of radioactive material;

 

(2)                   The term “radioactive material” means uranium, thorium,
plutonium, neptunium, their respective derivatives and compounds, radioactive
isotopes of other elements and any other substances which may be designated by
or pursuant to any law, act or statute, or law amendatory thereof as being
prescribed substances capable of releasing atomic energy, or as being requisite
for the production, use or application of atomic energy;

 

2

--------------------------------------------------------------------------------


 

(3)                   The term “nuclear facility” means:

 

(a)          any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of plutonium,
thorium and uranium or any one or more of them;

 

(b)         any equipment or device designed or used for (i) separating the
isotopes of plutonium, thorium and uranium or any one or more of them,
(ii) processing or utilizing spent fuel, or (iii) handling, processing or
packaging waste;

 

(c)          any equipment or device used for the processing, fabricating or
alloying of plutonium, thorium or uranium enriched in the isotope uranium 233 or
in the isotope uranium 235, or any one or more of them if at any time the total
amount of such material in the custody of the Insured at the premises where such
equipment or device is located consists of or contains more than 25 grams of
plutonium or uranium 233 or any combination thereof, or more than 250 grams of
uranium 235;

 

(d)         any structure, basin, excavation, premises or place prepared or used
for the storage or disposal of waste radioactive material;

 

and includes the site on which any of the foregoing is located, together with
all operations conducted thereon and all premises used for such operations.

 

(4)                   The term “fissionable substance” means any prescribed
substance that is, or from which can be obtained, a substance capable of
releasing atomic energy by nuclear fission.

 

(5)                   With respect to property, loss of use of such property
shall be deemed to be property damage.

 

April 1, 1996

 

3

--------------------------------------------------------------------------------


 

NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4

 

1.                    This Reinsurance does not cover any loss or liability
accruing to the Reassured as a member of, or subscriber to, any association of
insurers or reinsurers formed for the purpose of covering nuclear energy risks
or as a direct or indirect reinsurer of any such member, subscriber or
association.

 

2.                    Without in any way restricting the operations of Nuclear
Incident Exclusion Clauses, - Liability, - Physical Damage, - Boiler and
Machinery and paragraph I. of this Clause, it is understood and agreed that for
all purposes of the reinsurance assumed by the Reinsurer from the Reinsured, all
original insurance policies or contracts of the Reinsured (new, renewal and
replacement) shall be deemed to include the applicable existing Nuclear Clause
and/or Nuclear Exclusion Clause(s) in effect at the time and any subsequent
revisions thereto as agreed upon and approved by the Insurance Industry and/or a
qualified Advisory or Rating Bureau.

 

1

--------------------------------------------------------------------------------